I concur in the judgment solely because I am of the opinion that petitioner fails to allege a situation showing that he has been discriminated against, or showing that the ordinance is susceptible of a discriminatory exercise. I am so convinced, however, that even as the Creator "maketh his sun to rise on the evil and on the good, and sendeth rain on the just and the unjust," even so must the laws and ordinances be made to operate alike upon the elect and the nonelect, that I cannot assent to language intimating that arbitrary discrimination is permissible when the subject of legislation is not a natural right. *Page 97